DETAILED ACTION

                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      Response to Amendment
Claims 2, 3, 11 and 17 have been cancelled; claims 1, 4, 6-9, 12, 14-16, and 18-19 have been amended; and claims 1, 4-10, 12-16 and 18-20 are currently pending. 
Applicant’s amendment to Pars [0052] and [0053] of the specification to correct the typos have been acknowledged. 

                                                 Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	



                                           Allowable Subject Matter

    
Claims 1 and 16 are allowed over the prior art of record. 

The following is a statement of reasons for the indication of allowable subject matter: 
	See Office Action mailed on 10/01/2021. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-270-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893